Crosby, J. (dissenting).
While proof of the details of the crime is found only in defendant’s confession, there was sufficient corroboration. Even though defendant in his confession stated that the shot that was fatal was accidental, the jury was not bound to believe all parts of the confession.
It is true, as has been said by the Court of Appeals, that “ It is only where that part of the declaration which discharges the party *495making it is in itself highly improbable or is discredited by other evidence that the court may believe one part of the admission and reject the other.” (People ex rel. Perkins v. Moss, 187 N.Y. 410, 428.) But from the fact that the victim was running away from defendant when the second shot was fired, and after the fatal shot was fired, and from the further fact that defendant fled the scene of the tragedy, coupled with defendant’s admission that he fired the second shot purposely, we think the jury could reject, as improbable and untrue, that part of defendant’s confession which exculpates him, and find him guilty of intentional homicide.
It is doubtless true that the trial court erred in charging, in substance, that the defendant had the burden of proving that the fatal shot was accidental. In view of the fairness and clarity of the main charge upon the whole, the error was not prejudicial.
Edgcomb, J., concurs.
Judgment of conviction reversed on the law and a new trial granted.